DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the specific feature “determine an analog signal based on a first signal received from the first electrode and a second signal received from the second electrode … determine, based on the digital data, at least a first frequency band, the first frequency band … a different second frequency …  determine a score based on a strength or peak frequency of the first frequency band and a strength or peak frequency of the second frequency band”.  The closest prior art of record: Causevic et al. (US 20070032737 A1); Clapp et al. (US 5626145 A), Ertl (US 4092981 A); Gevins et al. (US 5038782 A); Hardt (US 4928704 A); McPeck et al. (US 20100274152 A1); Molnar et al. (US 20090099627 A1); ROLSTON (US 3490439 A); Thakor et al. (US 7299088 B1); Washbon et al. (US 20070225585 A1) fail to support a prima facie case of obviousness against the cited limitations in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715